I find myself unable to concur in the opinion of the majority of the court.
To me it appears that the easement is one appurtenant to the premises conveyed, and not one in gross. The distinction between the two kinds of easements is thus stated in 15 Tex.Jur. 773: "An easement in gross is one which is attached to and vests in the person to whom it is granted, there being no dominant tenement. An appurtenant easement is one in which the right is attached to the estate itself and not to the person of the owner of the dominant tenement; it is an incident to an estate which inheres in the land, concerns the premises, and pertains to its enjoyment and passes with it."
The difference in the two is also discussed in 28 C.J.S., Easements, § 4, pp. 634-636. At page 636 it is said: "Whether an easement is appurtenant or in gross must be determined by a fair interpretation of the grant or reservation creating the easement, aided if necessary by the situation of the property and the surrounding circumstances."
The use of the word "heirs" in the grant is not essential for the purpose of creating an appurtenant easement. 28 C.J.S., Easements, § 4, p. 637.
"Easements in gross are not favored, and will never be presumed when the court may fairly construe an easement appurtenant." 15 Tex.Jur. 774. The same rule is announced in 28 C.J.S., Easements, § 4, p. 638.
The very nature of the easement here granted, it seems to me, does not admit of the thought that it was intended to be merely an easement in gross. A sewer line is in the usual case laid for the benefit of the property which it serves. It would be of no use to one no longer owning or using the property. Ordinarily it would not be taken up after the original owner moved away. He probably could not sell or dispose of his property with the sewer disconnected. It becomes a part of the permanent establishment.
To my mind, defendant's case is not aided by the fact that the sewer line was not yet in being when the easement was granted. "An easement may be granted to take effect or be enjoyed in the future." 28 C.J.S., Easements, § 51, p. 715. A cautious person would usually obtain his right to the easement before building a structure upon the land of another.
According to the authorities cited in both of the above texts, including Texas cases, an easement appurtenant passes with a transfer of the land, even though not specifically mentioned in the instrument of transfer. 28 C.J.S., Easements, § 46, p. 709; 15 Tex.Jur. 772. It is my view, therefore, that plaintiff became the owner of the easement despite the fact that it was not expressly mentioned in the deed to him. His deed contains the usual phrase, "together with all and singular the rights and appurtenances thereto in anywise belonging."
The easement granted was not to use a sewer line already built, but to construct a sewer across Lot 4, the servient estate. Had the grantee been giving merely the right to use a sewer belonging to the grantors, then there might be a case where the grantors would also have a right to use the sewer. But the grantee here was given the right to construct his own sewer line across the land of the grantors. It seems to me that the case is not different, in this respect, from one where a landowner grants an easement to a pipe line company, or a telephone or electric light company. In such instances the land owner would have no right to use the lines constructed across his lands merely upon the theory that his use *Page 995 
would not seriously interfere with that of the owners of the lines.
To me it appears that the sewer line is a structure which belongs to the plaintiff, and which is upon the land of the defendant by right of the easement. In the absence of some agreement therefor, express or implied, the defendant has no more right to the use of the sewer line than he would have to the use of a building or any other kind of structure belonging to another, but placed upon his land by some right theretofore lawfully granted.
As I understand the rules, injunctions will lie to protect the right of possession of property, and will lie to protect private easements. 24 Tex.Jur. 48; 15 Tex.Jur. 808; 28 C.J.S., Easements, § 107, p. 789; Gillett v. Van Horne, Tex. Civ. App. 36 S.W.2d 305, writ dismissed. One who is entitled to the exclusive use and possession of property is not bound to suffer his possession to be disturbed and then be relegated to only a suit for damages.
The deed creating the easement being recorded at the time defendant acquired the servient estate, he took title thereto subject to the easement rights appurtenant to the dominant estate. 28 C.J.S., Easements, § 48, p. 711.
Especially in view of the presumptions that must be indulged upon appeal in favor of the judgment rendered below, I believe that the judgment of the trial court should be affirmed.